/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 
Claim Objections
Claim 1, 17 and 21 are objected to because of the following informalities:  Claim 1 recites in line 3 and 6-7: “the UE” and “a User Equipment (UE)”, respectively. This appears to be an amending error in which the acronym “UE” appearing for the first time should have been fully define and used afterward in the claims.  Same situation exist in claim 17, line 3, 6-7 and claim 21, line 5, 9-10.  It is suggested to amend theses limitation as “a User Equipment (UE) the UE .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 9, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2013/0235738 A1 previously cited) in view of Zhang et al. (US 2020/0228180 A1 hereafter referred to as Zhang8180 previously cited) further in view of. Zhang et al. (US 2019/0349864 A1 previously cited).

Regarding Claim 1 and 21, Siomina et al. discloses;

a memory (Fig. 8: memory 146); and 
at least one processor coupled to the memory (Fig. 8: processor 144 coupled to memory 146) and configured to: 
determining a set of silent symbols…measurements by a User Equipment (UE) (Fig. 1, 3, Para. [0016]: “restricted measurement patterns [set of silent symbols], which are configured by a network node…”; Para. [0020]:  “A pattern is a bit string indicating restricted and unrestricted subframes…Restricted measurement subframes are configured to allow the UE to perform measurements [calibration] in subframes with improved interference conditions…”);  
transmitting, to the UE, an indication of the set of silent symbols for the beam calibration measurements by the UE (Para. [0016]: “restricted measurement patterns, which are configured by a network node and signaled to the UE”; Para. [0020]: “A pattern is a bit string indicating restricted subframes...Restricted measurement subframes are configured to allow the UE to perform measurements in subframes with improved interference conditions”), 
; and 
refraining from transmitting during the set of silent symbols (Para. [0022], “An ABS pattern indicates subframes when the eNodeB restricts its transmissions (e.g., does not schedule or transmits at a lower power).  The subframes with restricted transmissions are referred to as ABS subframes”). 
 Siomina et al. does not teach: 
comprises as indication of a need to perform calibration for full duplex communication 
“…beam calibration measurements by a User Equipment (UE) for full duplex communication” and  
wherein the transmitting the indication of the set of silent symbols comprises transmitting based on the receiving the information” and
“configuring the UE with a transmission power for the beam calibration measurements …during the set of silent symbols” 
On the other hand, Zhang8180 teaches;
receiving information regarding a beam calibration mode from the UE, (Fig. 10, Para [00124]: “a beam management procedure…the UE 1010 may report capability information to the gNB 1020 in a UE capability report”) the information comprises as indication of a need to perform calibration for full duplex communication (Para. [0124]: “the capability information may include whether the UE 1010 can measure P-1.  The capability information may also or instead include whether the UE 1010 wishes to perform beam refinement [beam calibration mode]”; Para. [0376]: “By applying the above-described procedure, highly accurate calibration can be achieved by forming the transmit/receive beams [full duplex communication], while the small number of pilot signals are used between the terminal and the base station”.  That is the “capability information” indicates need for performing calibration for full duplex communication)…
 “…beam calibration measurements by a User Equipment (UE) for full duplex communication (Para. [0099]: “various types of reference signals (RS) may be transmitted by the wishes to perform beam refinement [beam calibration measurements]”; Para. [0376]: “By applying the above-described procedure, highly accurate calibration can be achieved by forming the transmit/receive beams [full duplex communication], while the small number of pilot signals are used between the terminal and the base station”.  That is the base station transmits reference signals for the UE to perform “beam refinement [beam calibration measurements]” for full duplex communication)” 
wherein the transmitting the indication of the set of silent symbols (Fig. 9, 10, Para. [0118]:  “one or more of the beam management signals may be periodically reported and one or more of the beam management signals may be aperiodically reported.  As shown in FIG. 9, the beam management signal P-1 can be a periodic beam management reference signal and the beam management signals P-2 and P-3 can be aperiodic beam management reference signals.the gNB transmits”.  That is, set of silent symbols, P-1, P-2 and P-3, configured for transmission during beam measurement/calibration mode/procedure) comprises transmitting based on the receiving the information (Fig. 9, 10, Para. [0118], [0124]: the set of silent symbols, P-1, P-2 and P-3, are transmitted base on the “capability information”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to inform the base station the capability information of the user equipment (UE) for the measurement of the measurement patterns/beam management signals (P-1, P-2 and P-3) in Siomina et al.’s invention for full duplex communication by the UE base on the capability information as taught by Zhang8180, where doing so would (Para. [0004]) 
Siomina et al. in view of Zhang8180 does not teach:
“configuring the UE with a transmission power for the beam calibration measurements …during the set of silent symbols” 
On the other hand, Zhang et al. teaches;
“configuring the UE with a transmission power for the beam calibration measurements …during the set of silent symbols” (Fig. 9, Para. [0121], [0127]: “From BS's side, BS sends power control related information to allow UE to transmit SRS [restricted measurement patterns] with suitable SRS transmit power”, “the UE transmits each SRS signal [restricted measurement patterns] via the corresponding SRS resource and at the determined SRS transmit power…”.  As Siomina et al. explains (Para. [0022], [0115], [0124],[0126]-[0130]) “restricted measurement patterns” contains “physical”/training/reference signal such as “cell-specific reference signals (CRS) and synchronization signals (PSS and SSS)…in ABS subframes” used for performing “measurements” such as “…at least one link in DL and at least one link in UL (e.g., as for UE Rx-TX measurements, RTT, etc.)…channel state information (CSI) measurements or more specifically CQI, rank indicator, recommended layers for multi-antenna transmission etc…” where Zhang et al. similarly teaches (Para. [0039]) “a user device may transmit (uplink) sounding reference signals (SRS) to a BS.  For example, sounding reference signals (SRS) may be transmitted by a user device to a BS to allow the BS to estimate an uplink channel state at different frequencies.” Hence, a person of ordinary skilled in the art would logical deduce that Siomina et al.’s “restricted measurement patterns” containing reference/training signals and Zhang et al.’s 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to allocate/configure the UE with transmitting power of the “restricted measurement patterns” during at least an uplink measurement in Siomina et al. in view of Zhang8180’s invention as taught by Zhang et al., where doing so would (Para. [0005]) “in reduce errors and/or improve data speed”.

Regarding Claim 2 and 22, Siomina et al. in view of Zhang8180  further in view of Zhang et al. discloses all as applied to claim 1and  21 above, where Siomina et al. further teaches;
receiving a first indication from a second base station or transmitting a second indication to the second base station to refrain from transmitting during the set of silent symbols in coordination with the second base station (Para. [0016]: “Two types of patterns have been defined for eICIC to enable restricted measurements in DL (downlink): restricted measurement patterns, which are configured by a network node and signaled to the UE, and transmission patterns, also known as Almost Blank Subframe (ABS) patterns, which are configured by a network node, describe the transmission activity of a radio node, and may be exchanged between the radio nodes.”). 

Regarding Claim 3, Siomina et al. in view of Zhang8180  further in view of Zhang et al. discloses all as applied to claim 1 above, where Siomina et al. further teaches;
 wherein the set of silent symbols comprises at least one symbol (Fig. 3: at least one symbol). 

Regarding Claim 4, Siomina et al. in view of Zhang8180  further in view of Zhang et al. discloses all as applied to claim 1 above, where Siomina et al. further teaches;
 wherein the set of silent symbols comprises multiple contiguous symbols (Fig. 1, 3: multiple contiguous symbols in one subframe). 

Regarding Claim 5, Siomina et al. in view of Zhang8180  further in view of Zhang et al. discloses all as applied to claim 1 above, where Siomina et al. further teaches;
 wherein the set of silent symbols is selected by the base station in common for multiple UEs served by the base station (Para. [0017]: “To enable restricted measurements for RRM, RLM, CSI as well as for demodulation, the UE may receive (via Radio Resource Controller) UE-specific signaling’; Para. [0021]: “The restricted measurement patterns are provided to the UE via dedicated signaling…”). 

Regarding Claim 6, Siomina et al. in view of Zhang8180  further in view of Zhang et al. discloses all as applied to claim 1 above, where Siomina et al. further teaches;
 wherein the set of silent symbols is selected by the base station for a single UE (Para. [Para. [0021]: “The restricted measurement patterns are provided to the UE via dedicated signaling… For UEs in IDLE mode, similar patterns may be provided via broadcast signaling.”  Therefore, even when the UE in in IDEL mode, patterns may be provided via broadcast signaling).

Regarding Claim 9, Siomina et al. in view of Zhang8180 further in view of Zhang et al. discloses all as applied to claim 1 above, where Siomina et al. further teaches;


Regarding Claim 17, Siomina et al.
An apparatus for wireless communication at a base station (Fig. 8: a network apparatus), comprising:
 means for receiving (Fig. 8: Transceiver 142)…; 
means for determining (Fig. 8: memory 146 with processing unit 144) a set of silent symbols…measurements by a User Equipment (UE) (Fig. 1, 3, Para. [0016]: “restricted measurement patterns [set of silent symbols], which are configured by a network node…”; Para. [0020]:  “A pattern is a bit string indicating restricted and unrestricted subframes… Restricted measurement subframes are configured to allow the UE to perform measurements [calibration] in subframes with improved interference conditions…”); 
means for transmitting (Fig. 8: Transceiver), to the UE, an indication of the set of silent symbols for the beam calibration measurements by the UE (Para. [0016]: “restricted measurement patterns, which are configured by a network node and signaled to the UE”; Para. [0020]: “A pattern is a bit string indicating restricted subframes...Restricted measurement subframes are configured to allow the UE to perform measurements in subframes with improved interference conditions”); 
means for configuring (Fig. 8, Para. [0024], [0138]: processing unit 144) and 

Siomina et al. does not teach: 
 “…information regarding a beam calibration mode from the UE, the information comprises as indication of a need to perform calibration for full duplex communication 
“…for full duplex communication”;  
“…wherein the transmitting the indication of the set of silent symbols comprises transmitting based on the receiving the information”; and
“…the UE with a transmission power for the beam calibration measurements …during the set of silent symbols” 
On the other hand, Zhang8180 teaches;
“…information regarding a beam calibration mode from the UE, (Fig. 10, Para [00124]: “a beam management procedure…the UE 1010 may report capability information to the gNB 1020 in a UE capability report”) the information comprises as indication of a need to perform calibration for full duplex communication (Para. [0124]: “the capability information may include whether the UE 1010 can measure P-1.  The capability information may also or instead include whether the UE 1010 wishes to perform beam refinement [beam calibration mode]”; Para. [0376]: “By applying the above-described procedure, highly accurate calibration can be achieved by forming the transmit/receive beams [full duplex communication], while the small number of pilot signals are used between the terminal and the 
 “…for full duplex communication (Para. [0099]: “various types of reference signals (RS) may be transmitted by the gNB for a UE to measure…may include, for example, cell-specific reference signals (CRS-RS). UE-specific reference signals (DMRS) or Channel State Information-Reference Signals (CSI-RS)”; Para. [0124]: “the UE 1010 wishes to perform beam refinement [beam calibration measurements]”; Para. [0376]: “By applying the above-described procedure, highly accurate calibration can be achieved by forming the transmit/receive beams [full duplex communication], while the small number of pilot signals are used between the terminal and the base station”.  That is the base station transmits reference signals for the UE to perform “beam refinement [beam calibration measurements]” for full duplex communication)” 
“wherein the transmitting the indication of the set of silent symbols (Fig. 9, 10, Para. [0118]:  “one or more of the beam management signals may be periodically reported and one or more of the beam management signals may be aperiodically reported.  As shown in FIG. 9, the beam management signal P-1 can be a periodic beam management reference signal and the beam management signals P-2 and P-3 can be aperiodic beam management reference signals.the gNB transmits”.  That is, set of silent symbols, P-1, P-2 and P-3, configured for transmission during beam measurement/calibration mode/procedure) comprises transmitting based on the receiving the information (Fig. 9, 10, Para. [0118], [0124]: the set of silent symbols, P-1, P-2 and P-3, are transmitted base on the “capability information”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to inform the base station the capability information of the user equipment (UE) for the measurement of the measurement patterns/beam management 
Siomina et al. in view of Zhang8180 does not teach:
“configuring the UE with a transmission power for the beam calibration measurements …during the set of silent symbols” 
On the other hand, Zhang et al. teaches;
“…the UE with a transmission power for the beam calibration measurements …during the set of silent symbols” (Fig. 9, Para. [0121], [0127]: “From BS's side, BS sends power control related information to allow UE to transmit SRS [restricted measurement patterns] with suitable SRS transmit power”, “the UE transmits each SRS signal [restricted measurement patterns] via the corresponding SRS resource and at the determined SRS transmit power…”.  As Siomina et al. explains (Para. [0022], [0115], [0124],[0126]-[0130]) “restricted measurement patterns” contains “physical”/training/reference signal such as “cell-specific reference signals (CRS) and synchronization signals (PSS and SSS)…in ABS subframes” used for performing “measurements” such as “…at least one link in DL and at least one link in UL (e.g., as for UE Rx-TX measurements, RTT, etc.)…channel state information (CSI) measurements or more specifically CQI, rank indicator, recommended layers for multi-antenna transmission etc…” where Zhang et al. similarly teaches (Para. [0039]) “a user device may transmit (uplink) sounding reference signals (SRS) to a BS.  For example, sounding reference signals (SRS) may be transmitted by a user device to a BS to allow the BS to estimate an uplink channel state at different frequencies.” Hence, a person of ordinary skilled in the art would logical deduce that Siomina et al.’s “restricted measurement 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to allocate/configure the UE with transmitting power of the “restricted measurement patterns” during at least an uplink measurement in Siomina et al. in view of Zhang8180’s invention as taught by Zhang et al., where doing so would (Para. [0005]) “in reduce errors and/or improve data speed”.

Regarding Claim 18, Siomina et al. in view of Zhang8180 further in view of Zhang et al. discloses all as applied to claim 17 above, where Siomina et al. further teaches;
further comprising: 
means for receiving (Fig. 8: Transceiver) a first indication from a second base station or transmitting a second indication to he second base station to refrain from transmitting during the set of silent symbols in coordination with the second base station (Para. [0016]: “Two types of patterns have been defined for eICIC to enable restricted measurements in DL (downlink): restricted measurement patterns, which are configured by a network node and signaled to the UE, and transmission patterns, also known as Almost Blank Subframe (ABS) patterns, which are configured by a network node, describe the transmission activity of a radio node, and may be exchanged between the radio nodes.”). 

Claim 25-28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0228180 A1 hereafter referred to as Zhang8180 previously cited) .

Regarding Claim 25, Zhang8180 discloses:
 A method (Fig. 10) of wireless communication at a user equipment (UE) (Fig. 1, 10: UE 100/1010), comprising: 
transmitting information regarding a beam calibration mode of the UE to a base station (Fig. 10, Para [00124]: “a beam management procedure…the UE 1010 may report capability information to the gNB 1020 in a UE capability report”), the informationcomprises an indication of a need to perform calibration for full duplex communication(Para. [0124]: “the capability information may include whether the UE 1010 can measure P-1.  The capability information may also or instead include whether the UE 1010 wishes to perform beam refinement [beam calibration mode]”; Para. [0376]: “By applying the above-described procedure, highly accurate calibration can be achieved by forming the transmit/receive beams [full duplex communication], while the small number of pilot signals are used between the terminal and the base station”.  That is the “capability information” indicates need for performing calibration for full duplex communication)
receiving an indication of a set of silent symbols…(Fig. 10, Para. [0099]: “various types of reference signals (RS) may be transmitted by the gNB for a UE to measure…may include, for example, cell-specific reference signals (CRS-RS). UE-specific reference signals (DMRS) or Channel State Information-Reference Signals (CSI-RS)”; Para. [0124]: “the UE 1010 wishes to perform beam refinement [beam calibration measurements]”; Para. [00125]-[0126]: “the gNB 1020 may provide a confirmation of the beamforming reference signals to measure…the 1020 may indicate to the UE 1010 higher layer signaling whether P-2 could be used”. That is the UE receives a indication of a set beamforming reference signals, e.g. P-2, for the UE to perform “beam refinement [beam calibration measurements]”); 
Zhang8180 does not teach;
“…for a beam calibration measurement by the UE for full duplex communication with the base station
receiving a configuration of a transmission power for the beam calibration measurements from the base station; and 
performing beam calibration measurements for beam candidates during the set of silent symbols” 
On the other hand, in similar field of endeavor, Alpert et al. teaches;
“…for a beam calibration measurement by the UE for full duplex communication with the base station (Fig. 2, Para. [0024], “a wireless node 210…which may be used to implement...an access terminal 120 "; Fig. 6, Para. [0044]: "a wireless node 610 with a full-duplex architecture…allows the wireless node 610 to perform beam calibration on its own (self-beam calibration)");
performing beam calibration measurements for beam candidates during the set of silent symbols (Para. [0058]-[0059]: “the controller 234 may determine the direction of the transmit beam using a beam training procedure. In this approach, the target wireless node may transmit beam training signals (e.g., beacons)…The controller 234 may then select the receive direction (receive beam) [beam candidates] corresponding to the highest measured strength”.  That is, beam calibration for Tx/Rx beams are performed during the transmission of the “beam training signals” (silent symbols)).

Zhang8180 in view of Alpert et al. does not teach:
“ receiving a configuration of a transmission power for the beam calibration measurements from the base station”
On the other hand, Zhang et al. teaches;
“receiving a configuration of a transmission power for the beam calibration measurements from the base station” (Fig. 9, Para. [0121], [0127]: “From BS's side, BS sends power control related information to allow UE to transmit SRS [restricted measurement patterns] with suitable SRS transmit power”, “the UE transmits each SRS signal [restricted measurement patterns] via the corresponding SRS resource and at the determined SRS transmit power…”.  As Siomina et al. explains (Para. [0022], [0115], [0124],[0126]-[0130]) “restricted measurement patterns” contains “physical”/training/reference signal such as “cell-specific reference signals (CRS) and synchronization signals (PSS and SSS)…in ABS subframes” used for performing “measurements” such as “…at least one link in DL and at least one link in UL (e.g., as for UE Rx-TX measurements, RTT, etc.)…channel state information (CSI) measurements or more specifically CQI, rank indicator, recommended layers for multi-antenna transmission etc…” where Zhang et al. similarly teaches (Para. [0039]) “a user device may transmit (uplink) sounding reference signals (SRS) to a BS.  For example, sounding reference signals (SRS) may be transmitted by a user device to a BS to estimate an uplink channel state at different frequencies.” Hence, a person of ordinary skilled in the art would logical deduce that Zhang8180’s “various types of reference signals” e.g. “beamforming reference signals” and Alpert et al.’s “beam training signals  in “the corresponding SRS resource” both provide for performing beam measurements such as at least uplink channel estimation thus performing equivalent function). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to allocate/configure the UE with transmitting power of the “restricted measurement patterns” during at least an uplink measurement in Zhang8180 in view of Alpert et al.’s invention as taught by Zhang et al., where doing so would (Para. [0005]) “in reduce errors and/or improve data speed”.

Regarding Claim 26, Zhang8180 in view of Alpert et al. further in view of Zhang et al. discloses all as applied to claim 25 above, where Alpert et al. further teaches;
determining the beam candidates including selecting a pair of an uplink antenna subarray and a downlink antenna subarray for the full duplex communication (Para. [0061]: “…the wireless node may…determine a receive direction of the signal based on the measured phases and amplitudes.  The controller 234 may then determine the direction of the transmit beam based on the determined receive direction”). 

Regarding Claim 27, Zhang8180 in view of Alpert et al. further in view of Zhang et al. discloses all as applied to claim 26 above, where Alpert et al. further teaches;
wherein determining the beam candidates further comprises selecting a beam pair for the full duplex communication, the beam pair comprising a transmission serving beam selected for 

Regarding Claim 28, Zhang8180 in view of Alpert et al. further in view of Zhang et al. discloses all as applied to claim 26 above, where Alpert et al. further teaches;
wherein the UE determines the beam candidates based on down selection using at least one of capability information, channel information, data rate objectives, latency requirements, or power consumption information (Para. [0059]: “The first T/R switch 615 may couple the received signals for the different receive directions to the receiver 242.  The receiver 242 may then measure the strength (e.g., signal-to-noise ratio (SNR), receive signal strength indicator (RSSI), etc.) of each received signal (strength in each receive direction), and determine the received signal (receive direction) with the highest measured strength.  The controller 234 may then select the receive direction (receive beam) corresponding to the highest measured strength”). 

Regarding Claim 31, Zhang8180 discloses;
An apparatus for wireless communication at a user equipment (UE) (Fig. 1, Para. [0017]: user device 100 for a UE), comprising: 
a memory (Fig. 1, Para. [0017]: memory 120); and

transmit information regarding a beam calibration mode of the UE to a base station (Fig. 1, 10, Para [00124]: “a beam management procedure…the UE 1010 may report capability information to the gNB 1020 in a UE capability report”), the informationcomprises an indication of a need to perform calibration for full duplex communication (Para. [0124]: “the capability information may include whether the UE 1010 can measure P-1.  The capability information may also or instead include whether the UE 1010 wishes to perform beam refinement [beam calibration mode]”; Para. [0376]: “By applying the above-described procedure, highly accurate calibration can be achieved by forming the transmit/receive beams [full duplex communication], while the small number of pilot signals are used between the terminal and the base station”.  That is the “capability information” indicates need for performing calibration for full duplex communication)
receive an indication of a set of silent symbols…(Fig. 10, Para. [0099]: “various types of reference signals (RS) may be transmitted by the gNB for a UE to measure…may include, for example, cell-specific reference signals (CRS-RS). UE-specific reference signals (DMRS) or Channel State Information-Reference Signals (CSI-RS)”; Para. [0124]: “the UE 1010 wishes to perform beam refinement [beam calibration measurements]”; Para. [00125]-[0126]: “the gNB 1020 may provide a confirmation of the beamforming reference signals to measure…the gNB 1020 may indicate to the UE 1010 higher layer signaling whether P-2 could be used”. That is the UE receives a indication of a set 
Zhang8180 does not teach;
“…for a beam calibration measurement by the UE for full duplex communication with the base station; AFDOCS/24587684.3Application No.: 16/455,694Docket No.: 030284.17096/184460 Amendment dated September 30, 2021Customer No.: 15142 Reply to Office Action of August 3, 2021 8 
receive a configuration of a transmission power for the beam calibration measurements from the base station; and 
perform beam calibration measurements for beam candidates during the set of silent symbols.” 
On the other hand, in similar field of endeavor, Alpert et al. teaches;
“…for a beam calibration measurement by the UE for full duplex communication with the base station (Fig. 2, Para. [0024], “a wireless node 210…which may be used to implement...an access terminal 120 "; Fig. 6, Para. [0044]: "a wireless node 610 with a full-duplex architecture…allows the wireless node 610 to perform beam calibration on its own (self-beam calibration)”…and
AFDOCS/24587684.3Application No.: 16/455,694Docket No.: 030284.17096/184460 Amendment dated September 30, 2021Customer No.: 15142Reply to Office Action of August 3, 2021 8perform beam calibration measurements for beam candidates during the set of silent symbols (Para. [0058]-[0059]: “the controller 234 may determine the direction of the transmit beam using a beam training procedure. In this approach, the target wireless node may transmit beam training signals (e.g., beacons)…The controller 234 may then select the receive direction (receive beam) [beam candidates] corresponding to the highest measured strength”.  That is, beam calibration for Tx/Rx beams are performed during the transmission of the “beam training signals” (silent symbols))”. 

Zhang8180 in view of Alpert et al. does not teach:
“receive a configuration of a transmission power for the beam calibration measurements from the base station”
On the other hand, Zhang et al. teaches;
“receive a configuration of a transmission power for the beam calibration measurements from the base station” (Fig. 9, Para. [0121], [0127]: “From BS's side, BS sends power control related information to allow UE to transmit SRS [restricted measurement patterns] with suitable SRS transmit power”, “the UE transmits each SRS signal [restricted measurement patterns] via the corresponding SRS resource and at the determined SRS transmit power…”.  As Siomina et al. explains (Para. [0022], [0115], [0124],[0126]-[0130]) “restricted measurement patterns” contains “physical”/training/reference signal such as “cell-specific reference signals (CRS) and synchronization signals (PSS and SSS)…in ABS subframes” used for performing “measurements” such as “…at least one link in DL and at least one link in UL (e.g., as for UE Rx-TX measurements, RTT, etc.)…channel state information (CSI) measurements or more specifically CQI, rank indicator, recommended layers for multi-antenna transmission etc…” where Zhang et al. similarly teaches (Para. [0039]) “a user device may transmit (uplink) sounding reference signals (SRS) to a BS.  For example, sounding reference signals (SRS) may be transmitted by a user device to a BS to estimate an uplink channel state at different frequencies.” Hence, a person of ordinary skilled in the art would logical deduce that Zhang8180’s “various types of reference signals” e.g. “beamforming reference signals” and Alpert et al.’s “beam training signals  in “the corresponding SRS resource” both provide for performing beam measurements such as at least uplink channel estimation thus performing equivalent function). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to allocate/configure the UE with transmitting power of the “restricted measurement patterns” during at least an uplink measurement in Zhang8180 in view of Alpert et al.’s invention as taught by Zhang et al., where doing so would (Para. [0005]) “in reduce errors and/or improve data speed”.

Regarding Claim 32, Zhang8180 in view of Alpert et al. further in view of Zhang et al. discloses all as applied to claim 31 above, where Alpert et al. further teaches;
determine the beam candidates (Fig. 6, Para. [0001], [0044], [0058]: “the wireless node 610 to perform beam calibration on its own” by selecting/determining different “transmit beams” and “receive beams”) including selecting a pair of an uplink antenna subarray and a downlink antenna subarray for the full duplex communication (Fig. 6, Para. [0045], [0058]: the different “transmit beams” and “receive beams” pairs are selected, by switches 615/650, for transmitting and receiving through respective uplink antenna subarray 620 and a downlink antenna subarray 660 for “full-duplex wireless communications” ).  

Claim 7, 8, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2013/0235738 A1 previously cited) in view of Zhang et al. (US .

Regarding Claim 7 and 23, Siomina et al. in view of Zhang8180  further in view of Zhang et al. discloses all as applied to claim 1 and 21 above, however, they do not  teaches;
receiving a report of beam candidate information from the UE; 
determining a pair of beam candidates for the beam calibration measurements by the UE based on the report; and 
indicating the pair of beam candidates to the UE. 
on the other hand, Nokia et al. teaches;
receiving a report of beam candidate information from the UE (Section 3, Fig. 1: “UE  reports to a base station” multiple beam groups indices); 
determining a pair of beam candidates for the beam calibration measurements by the UE based on the report (Section 3, Fig. 1: base station determines “N-best” beams); and 
indicating the pair of beam candidates to the UE (Section 3, Fig. 1: Base station schedules the UE with best TX beam and RX beam in each beam group). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to implement the UE and base station in Siomina et 

Regarding Claim 8, Siomina et al. in view of Zhang8180 further in view of Zhang et al.  yet still further in view of Nokia et al. discloses all as applied to claim 7 above, where Nokia et al. further teaches;
wherein the report comprises self-calibration measurements from the UE (Nokia et al., Section 3, Fig. 1: UE reports back all the beams it detects for each beam group during measurement that it performs in order to calibrate TX and RX beams.). 

Regarding Claim 19, Siomina et al. in view of Zhang8180  further in view of Zhang et al. yet still further in view of Nokia et al. discloses all as applied to claim 17 above, where Siomina et al. further teaches;
means for receiving (Fig. 8: Transceiver); 
means for determining (Fig. 8: Processor);  and 
means for indicating (Fig. 8: Transceiver). 
However, they do not teaches;
receiving a report of beam candidate information from the UE ; 
determining a pair of beam candidates for the beam calibration measurements by the UE based on the report; and 
indicating the pair of beam candidates to the UE. 
on the other hand, Nokia et al. teaches;

determining a pair of beam candidates for the beam calibration measurements by the UE based on the report (Section 3, Fig. 1: base station determines “N-best” beams); and 
indicating the pair of beam candidates to the UE (Section 3, Fig. 1: Base station schedules the UE with best TX beam and RX beam in each beam group). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to implement the UE and base station in Siomina et al. in view of Alpert et al. further in view of Zhang et al. still further in view of Zhang8180’s invention as taught by Nokia et al., where doing so would (Nokia et al., section 2) “achieve sufficient coverage and capacity” in a wireless communication system.

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0228180 A1 hereafter referred to as Zhang8180 previously cited) in view of Alpert et al. (US 2017/0085362 A1 previously cited) further in view of. Zhang et al. (US 2019/0349864 A1 previously cited) yet still further in view of Nokia et al. (NPL titled “"On procedures for beam selection and feedback signaling", 3GPP DRAFT; R1-167287, 3RD GENERATION PARTNERSHIP PROJECl (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DE􀀃 LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Gothenburg, Sweden; 20160822 - 20160826 12 August 2016 (2016-08-12) submitted in the IDS).

Regarding Claim 29, Zhang8180 in view of Alpert et al. further in view of Zhang et al. discloses all as applied to claim 25 above, however, they do not  teaches;
reporting of beam candidate information from the UE; and 
receiving a beam candidate indication of the beam candidates from the base station based on UE reports, wherein the UE determines the beam candidates based on the beam candidate indication received from the base station. 
On the other hand, Nokia et al. teaches;
reporting of beam candidate information from the UE (Section 3, Fig. 1: “UE  reports to a base station” multiple beam groups indices); 
receiving a beam candidate indication of the beam candidates from the base station based on UE reports (Section 3, Fig. 1: Base station schedules the UE with best TX beam and RX beam in each beam group), wherein the UE determines the beam candidates based on the beam candidate indication received from the base station (Section 3, Fig. 1: base station determines “N-best” beams)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to implement the UE and base station in Zhang8180 in view of Alpert et al. further in view of Zhang et al.’s invention as taught by Nokia et al., where doing so would (section 2) “achieve sufficient coverage and capacity” in a wireless communication system.

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2013/0235738 A1 previously cited) in view of Zhang et al. (US .

Regarding Claim 11, Siomina et al. in view of Zhang8180  further in view of Zhang et al. discloses all as applied to claim 1 above, however, they do not  teaches wherein the indication of the set of silent symbols;
 indicates the beginning of the set of silent symbols and a duration of the set of silent symbols.
On the other hand, Moon et al. teaches;
indicates the beginning of the set of silent symbols and a duration of the set of silent symbols (Para.[0122]: “The…BRS configuration information may include a transmission time, a transmission period, a transmission frequency, a transmission duration [duration of the set of silent symbols], and a transmission symbol location [the beginning of the set of silent symbols]”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to indicate to the UE, in Siomina et al. in view of Alpert et al. further in view of Zhang et al. still further in view of Zhang8180’s invention, a start and duration of the pattern of the “bit string” as taught by Moon et al., where doing so would (Moon et al, Para. [0009]) allow “for reducing deterioration in communication quality by reselecting a beam within a short time when the direction of the UE is changed”. 

Regarding Claim 12, Siomina et al. in view of Zhang8180  further in view of Zhang et al. discloses all as applied to claim 11 above where Moon et al. further teaches;
. 

Claim 33 is  rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0228180 A1 hereafter referred to as Zhang8180 previously cited) in view of Alpert et al. (US 2017/0085362 A1 previously cited) further in view of. Zhang et al. (US 2019/0349864 A1 previously cited) still further in view of Nokia et al. Moon et al. (US 2017/0207845 A1 previously cited).

Regarding Claim 33, Zhang8180 in view of Alpert et al. further in view of Zhang et al. discloses all as applied to claim 32 above, where Alpert et al. further teaches selecting a beam pair for the full duplex communication (Fig. 6, Para. [0001],   [0032], [0059]: the controller “selects” one or more “transmit beam” and “receive beam” through respective uplink antenna subarray 620 and a downlink antenna subarray 660 for “full-duplex wireless communications”, however they do not teach the selected “transmit beam” and “receive beam” comprising; 
“a transmission serving beam…and…a reception serving beam”
 On the other hand, Moon et al. teaches;

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the transmit and receive beams for full duplex data communication in Zhang8180 in view of Alpert et al. further in view of Zhang et al.’s invention, can be a transmission serving beam and a reception serving beam as taught by Moon et al., where doing so would (Moon et al, Para. [0009]) allow “for reducing deterioration in communication quality by reselecting a beam within a short time when the direction of the UE is changed”. 

Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2013/0235738 A1 previously cited) in view of Zhang et al. (US 2020/0228180 A1 hereafter referred to as Zhang8180) further in view of Zhang et al. (US 2019/0349864 A1) yet further in view of  Jung et al. (US 2018/0235013 A1 previously cited).

Regarding Claim 13, Siomina et al. in view of Zhang8180  further in view of Zhang et al. discloses all as applied to claim 1 above, however, they do not teaches;
signaling an additional indication of a sequence to the UE for the beam calibration measurements by the UE. 
on the other hand, Jung et al. teaches;
 measurements/beam calibration measurements to the UE and by the UE when the UE receives the beam specific reference signals, i.e. during a silent symbols.). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to additionally indicate to the UE, in Siomina et al. in view of Alpert et al. further in view of Zhang et al. still further in view of Zhang8180’s invention, sequence of the pattern of the “bit string” as taught by Jung et al., where doing so would (Jung et al., Para. [0004]) allow “for multi-connectivity”.

Regarding Claim 14, Siomina et al. in view of Zhang8180 further in view of Zhang et al. yet still further in view of Jung et al. discloses all as applied to claim 13 above, where Jung et al. further teaches;
wherein the sequence comprises a base station specific sequence (Para. [0018]: “These variables may include a cell ID, a sequence index which may be further a function of cell ID [a base station specific sequence],…”). 
 
Regarding Claim 15, Siomina et al. in view of Zhang8180 further in view of Zhang et al. yet still further in view of Jung et al. discloses all as applied to claim 13 above, where Siomina et al. further teaches;
wherein the sequence comprises a UE specific sequence (Para. [0030]: “When a UE-specific preamble format is selected by taking into account UE beamforming capability”). 
 
Regarding Claim 16, Siomina et al. in view of Zhang8180 further in view of Zhang et al.  yet still further in view of Jung et al. discloses all as applied to claim 13 above, where Siomina et al. further teaches;
selecting the sequence for the beam calibration measurements by the UE from a pool of sequences (Fig.1, Para. [0018]: UE may select a signal sequence among sequence corresponding to 121, 122, etc.). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0228180 A1 hereafter referred to as Zhang8180 previously cited) in view of Alpert et al. (US 2017/0085362 A1 previously cited) further in view of. Zhang et al. (US 2019/0349864 A1 previously cited) yet further in view of Jung et al. (US 2018/0235013 A1 previously cited).

Regarding Claim 30, Zhang8180 in view of Alpert et al. further in view of Zhang et al. discloses all as applied to claim 25 above however, they do not teaches;

receiving the sequence of symbols using a reception beam from a set of reception beams during the set of silent symbols (Fig. 3: UE  135 receives  a sequence of symbols corresponding to  reception beams  RX beam group 2 and RX beam group 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to additionally indicate to the UE, in Zhang8180 in view of Alpert et al. further in view of Zhang et al. s invention, sequence of symbols using sets transmission beam as taught by Jung et al., where doing so would (Jung et al., Para. [0004]) allow “for multi-connectivity”.


Claim 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2013/0235738 A1 previously cited) in view of Zhang et al. (US 2020/0228180 A1 hereafter referred to as Zhang8180 previously cited) further in view of. Zhang et al. (US 2019/0349864 A1 previously cited) still further in view of Kazmi et al. (US 2017/0054544 A1 previously cited).

Regarding Claim 34 -36, Siomina et al. in view of Zhang8180  further in view of Zhang et al. discloses all as applied to claim 1, 17 and 21, above, however, they do not teach:
“wherein the information comprises an indication of a capability to perform full duplex communication.”

wherein the information comprises an indication of a capability to perform full duplex communication (Fig. 3, Para. [0069] “S11 the UE 12 sends a (transmission) mode capability message to the base station 14.  This message is indicative of whether the UE is capable of FD communication…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to inform the base station the capability information of the user equipment for the transmission of the measurement patterns/ beam management signals (P-1, P-2 and P-3) in full duplex in Siomina et al. in view of Alpert et al. further in view of Zhang et al. still further in view of Zhang8180’s invention as taught by Kazmi et al., where doing so would (Kazmi et al., Para. [0018]) “increase the data rate to schedule a full duplex communication based on channel state conditions”.

Claim 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0228180 A1 hereafter referred to as Zhang8180 previously cited) in view of Alpert et al. (US 2017/0085362 A1 previously cited) further in view of. Zhang et al. (US 2019/0349864 A1 previously cited) still further in view of Kazmi et al. (US 2017/0054544 A1 previously cited).

Regarding Claim 37-38, Zhang8180 in view of Alpert et al. further in view of Zhang et al. discloses all as applied to claim 25 and 31, above, however, they do not teach:
“wherein the information comprises an indication of a capability to perform full duplex communication.”

wherein the information comprises an indication of a capability to perform full duplex communication (Fig. 3, Para. [0069] “S11 the UE 12 sends a (transmission) mode capability message to the base station 14.  This message is indicative of whether the UE is capable of FD communication…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to inform the base station the capability information of the user equipment for the transmission of the measurement patterns/ beam management signals (P-1, P-2 and P-3) in full duplex in Siomina et al. in view of Alpert et al. further in view of Zhang et al. still further in view of Zhang8180’s invention as taught by Kazmi et al., where doing so would (Kazmi et al., Para. [0018]) “increase the data rate to schedule a full duplex communication based on channel state conditions”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hara et al. (US 2010/0150013 A1) teaches (Fig. 1. 61, Para. [0003], [0326]) “The same frequency is alternately used in the uplink and the downlink in Time Division Duplex (TDD) system [i.e. full duplex communication system]” where “A terminal to be calibrated sends a calibration (CAL) request signal”.  That is, a terminal “sends a calibration (CAL) request signal”/information indicating a need to perform calibration for full duplex communication.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633